MEMORANDUM OPINION
No. 04-04-00174-CV
IN RE AMCOR FINANCIAL CORPORATION
Original Mandamus Proceeding (1)
PER CURIAM
Sitting:	Catherine Stone, Justice
		Karen Angelini, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	March 31, 2004
PETITION FOR WRIT OF MANDAMUS DENIED
	On March 12, 2004, relator filed a petition for writ of mandamus.  The court has considered
relator's petition and is of the opinion that relator is not entitled to the relief sought.  Accordingly,
relator's petition for writ of mandamus is denied.  See Tex. R. App. P. 52.8(a). 
							PER CURIAM
1.  This proceeding arises out of Cause No. 01-01-0030-CVW, styled Robert Johnston, Don Atkins, Beth Atkins,
Paul Poole, and Debbie Poole v. USA Biomass Corporation et al., pending in the 218th Judicial District Court, Wilson
County, Texas, the Honorable Michael Peden presiding.